Citation Nr: 1104328	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-25 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for restless leg 
syndrome with interruption of sleep, to include as secondary 
to in-service exposure to ionizing radiation.

2.	Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for hypertension, 
to include as secondary to in-service exposure to ionizing 
radiation.

3.	Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a 
cardiovascular disorder (claimed as heart disorder with 
associated heart attacks), to include as secondary to in-
service exposure to ionizing radiation.

4.	Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a 
neurological disorder of the lower extremities (claimed as 
nerve problem), to include as secondary to in-service exposure 
to ionizing radiation.

5.	Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for severe cold 
in feet, to include as secondary to in-service exposure to 
ionizing radiation.

6.	Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for extreme 
chills, to include as secondary to in-service exposure to 
ionizing radiation.

7.	Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for night sweats, 
to include as secondary to in-service exposure to ionizing 
radiation.

8.	Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for diabetes, to 
include as secondary to in-service exposure to ionizing 
radiation.

9.	Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for malaria.

10.	 Whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for psychiatric disorder, to include 
posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1945 to 
December 1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2010, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further development.  
After completion of the requested development, the case is back 
before the Board for further appellate action.

A hearing on these matters was held before the undersigned Acting 
Veterans Law Judge on November 1, 2010.  A copy of the hearing 
transcript has been associated with the file.

The Board acknowledges the recent ruling in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), which clarified how the Board should 
analyze claims for PTSD and other acquired psychiatric disorders.  
As emphasized in Clemons, though a Veteran may only seek service 
connection for one specific psychiatric disorder, the Veteran's 
claim "cannot be limited only to that diagnosis, but must rather 
be considered a claim for any mental disability that may be 
reasonably encompassed."  Id.  Essentially, the Court found that 
a Veteran does not file a claim to receive benefits only for an 
acquired psychiatric disorder, such as PTSD, but in fact makes a 
general claim for whatever mental condition may be afflicting the 
Veteran.  Therefore, the Board must analyze the Veteran's current 
psychiatric claim under this expanded framework, based on the 
Clemons ruling and appropriate review of the evidence of record.  
As such, the Board has recharacterized this issue.
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The merits of the issue of service connection for a neurological 
disorder of the lower extremities, as well as the applications to 
reopen previously denied claims of entitlement to service 
connection for restless leg syndrome, hypertension, severe cold 
in feet, chills, and night sweats are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
AMC, in Washington, DC.


FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection for 
a nerve problem on the basis that there was no diagnosis of such 
a disorder, nor was there evidence of inservice incurrence or 
aggravation of such a disorder.  The Veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.

2.  Presuming its credibility, evidence received since the final 
August 2005 rating decision relates to an unestablished fact 
necessary to substantiate the claim, namely that the Veteran has 
diagnoses of neurological disorders affecting the lower 
extremities, and raises a reasonable possibility of 
substantiating the claim.

3.  An August 2005 rating decision denied service connection for 
a cardiovascular disorder (claimed as heart disorder with 
associated heart attacks), to include as due to exposure to 
ionizing radiation, on the basis that it was not incurred or 
aggravated in service or within the first post-service year, nor 
was it presumed to be related to exposure to ionizing radiation.    

4.  An August 2005 rating decision denied service connection for 
diabetes, to include as due to exposure to ionizing radiation, on 
the basis that it was not incurred or aggravated in service or 
within the first post-service year, nor was it presumed to be 
related to exposure to ionizing radiation.    

5.  An August 2005 rating decision denied service connection for 
PTSD and depression, on the basis that there were no diagnoses of 
these disorders and no evidence of inservice incurrence or 
aggravation of the disorders.    

6.  An August 2005 rating decision denied service connection for 
malaria, on the basis that there was no diagnosis of the disorder 
and no evidence of inservice incurrence or aggravation of the 
disorder.    

7.  The evidence received since the August 2005 rating decision, 
taken together with the evidence currently of record, does not 
raise a reasonable possibility of substantiating the claims for a 
cardiovascular disorder, diabetes, malaria, and a psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  The August 2005 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).

2.  The evidence added to the record since the August 2005 rating 
decision with respect to the claim for service connection for a 
neurological disorder of the lower extremities is new and 
material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  Evidence received since the August 2005 rating decision that 
denied entitlement to service connection for a cardiovascular 
disorder (claimed as heart disorder with associated heart 
attacks) is not new and material, and the Veteran's service 
connection claim for a cardiovascular disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Evidence received since the August 2005 rating decision that 
denied entitlement to service connection for diabetes is not new 
and material, and the Veteran's service connection claim for 
diabetes is not reopened.  38 U.S.C.A. § 5108 (West 2002);  
38 C.F.R. § 3.156 (2010).


5.  Evidence received since the August 2005 rating decision that 
denied entitlement to service connection for a psychiatric 
disorder, to include PTSD and depression, is not new and 
material, and the Veteran's service connection claim for a 
psychiatric disorder, to include PTSD and depression, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

6.  Evidence received since the August 2005 rating decision that 
denied entitlement to service connection for malaria is not new 
and material, and the Veteran's service connection claim for 
malaria is not reopened.  38 U.S.C.A. § 5108 (West 2002);  
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board concludes that the 
requirements of the Veterans Claims Assistance Act of 2000 (VCAA) 
apply to the petition to reopen the service connection claim for 
a neurological disorder of the lower extremities.  Because the 
Board is taking favorable action regarding this aspect of the 
claim (granting the petition to reopen), assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.

With regard to the applications to reopen the previously denied 
claims of service connection for a cardiovascular disorder, 
diabetes, a psychiatric disorder (to include PTSD and 
depression), and malaria, in correspondence dated July 2007, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; information and evidence that the Veteran was 
expected to provide; and the way initial disability ratings and 
effective dates are established.  The notice requirements for new 
and material evidence claims set forth in Kent v. Nicholson, 20 
Vet. App. 1 (2006) were also met.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment and personnel records have not been associated with the 
file, as they were lost in the 1973 fire at the National 
Personnel Records Center (NPRC).  See January 2005 NPRC response 
(noting that the Veteran's service treatment records were lost in 
the 1973 fire and there are no service treatment records); see 
also March 2005 NPRC response (noting that the personnel file is 
fire related and the information cannot be reconstructed).  The 
RO informed the Veteran that his records were destroyed in the 
1973 fire and requested the Veteran to complete, sign and return 
a NA Form 13055, Request for Information Needed to Reconstruct 
medical Data.  The record does not reflect that the Veteran 
returned this form.  The Board notes that the RO documented its 
efforts to obtain alternate copies of the Veteran's records in an 
April 2005 Memorandum to the file.  An April 2005 letter notified 
the Veteran of the RO's attempts to obtain these records and 
requested that he submit to VA any original or copies of his 
service treatment records.  Additionally, the June 2008 statement 
of the case (SOC) noted that service treatment and personnel 
records could not be obtained and reviewed.  The Veteran was 
provided an opportunity to submit argument and/or evidence in 
response to this SOC.  

All identified and available post-service treatment records that 
are relevant to these claims have been secured.  The Veteran has 
not been examined in conjunction with his applications to reopen 
his previously denied claims; however, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new source 
of records identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and VA's 
duties have been fulfilled.  38 U.S.C.A.  
§ 5103A(f); 38 C.F.R. § 3.159(c).  In this case, as new and 
material evidence has not been presented or secured, VA does not 
have a duty to provide the Veteran a VA examination if the claim 
is not reopened.  38 C.F.R. § 3.159(c) (4)(C)(iii).  The duties 
to notify and assist have been met.



New and Material Evidence

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105;  
38 C.F.R. §§ 3.160, 20.201, 20.302.

In an August 2005 decision, the RO denied service connection for 
a "nerve problem," diabetes, a heart disorder with heart 
attacks, PTSD/depression, and malaria on the basis that the 
evidence did not show a current diagnosis of a neurological 
disorder, malaria or its residuals, or PTSD/depression, and none 
of the claimed disabilities were incurred during service or 
within the first post-service year (if applicable).  The Veteran 
did not file a timely appeal and that decision became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).  Thus, the Veteran's service connection claims 
may be considered on the merits only if new and material evidence 
has been received since the time of the last final adjudication.  
See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. 
Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of the 
last prior final denial, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  The 
regulation "must be read as creating a low threshold," and 
"suggests a standard that would require reopening if newly 
submitted evidence, combined with VA assistance and considering 
the other evidence of record, raises a reasonable possibility of 
substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 
117 (2010).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the service connection claim.  In Hodge, the Federal 
Circuit noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998)

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002);  
38 C.F.R. § 3.303 (2010).  In order to establish service 
connection for a claimed disorder, the following must be shown:  
(1) the existence of a present disability;  
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Since the August 2005 rating decision is final, the Board must 
now determine whether new and material evidence has been received 
to reopen the claims subsequent to the final August 2005 rating 
decision.  In this case, to be new and material, the evidence 
needs to show that the Veteran has a current diagnosis of a 
neurological disorder, malaria, or PTSD, and that his 
cardiovascular disorder and diabetes had their onset during 
service or within the first post service year.  

On review, the Board finds that the Veteran has submitted new and 
material evidence with respect to his claim for service 
connection for a neurological disorder of the lower extremities.  
Since the claim was last adjudicated, medical evidence has been 
received reflecting diagnoses of peripheral vascular disease (See 
May 2007 VA treatment report, noting an assessment of peripheral 
vascular disease) and claudication of the left lower extremity.  
This new evidence relates to an unestablished fact necessary to 
substantiate the claim, specifically, that the Veteran has a 
current diagnosis of a neurological disorder affecting his lower 
extremities.  It raises a reasonable possibility of establishing 
the claim.  Id.  Therefore, presuming its credibility, this 
evidence is new and material.  Such new and material evidence 
having been received, the appeal is granted insofar as the 
previously denied claim for a neurological disorder of the lower 
extremities is reopened.  

However, no new evidence has been received since the last final 
denial in August 2005, either by itself or when considered with 
the previous evidence of record, that relates to an unestablished 
fact necessary to substantiate the claims for service connection 
for a psychiatric disorder (to include PTSD and depression), 
malaria, diabetes, and a cardiovascular disorder, and raises a 
reasonable possibility of establishing the claims.  38 C.F.R. § 
3.156.  The clinical notes submitted by the Veteran are new, as 
they were not previously considered, but they are not material to 
the claim, as they provide no competent evidence that the 
Veteran's has malaria (or residuals thereof), PTSD or any other 
psychological disorder.  Regarding competent evidence of a 
diagnosis psychiatric disorder, the Board notes an April 2006 VA 
treatment report that reflects negative depression and PTSD 
screens.  At the November 2010 Board hearing, the Veteran was 
asked if he had ever been diagnosed with malaria.  (See Board 
Transcript at 7.)  The Veteran replied, "No I never have."  
(Id.)  In sum, the Board finds that newly submitted evidence, 
when considered in concert with the evidence previously of 
record, does not raise a reasonable possibility of substantiating 
these claims because there is no competent evidence of malaria 
(or residuals thereof) or of a psychiatric disorder.  

Additionally, the Board finds that there is not any evidence, 
newly submitted or previously submitted, that indicates diabetes 
or a cardiovascular disorder were incurred during service or 
manifested within the first post-service year.  Thus, the newly 
received evidence does not relate to an unestablished fact 
necessary to substantiate the claims, nor does it raise a 
reasonable possibility of establishing these two claims.  

As no new and material evidence has been received since the last 
final denial by the RO in August 2005 of the Veteran's claims for 
service connection for a cardiovascular disorder, malaria, 
diabetes, and a psychiatric disorder (to include PTSD and 
depression) these claims are not reopened.


ORDER

New and material evidence to reopen a claim of service connection 
for a neurological disorder of the lower extremities has been 
received, and to this extent, the appeal is allowed.  

New and material evidence having not been received, the 
application to reopen the previously denied claim of service 
connection for a cardiovascular disorder (claimed as a heart 
disorder with heart attacks) is denied.  

New and material evidence having not been received, the 
application to reopen the previously denied claim of service 
connection for diabetes is denied.  

New and material evidence having not been received, the 
application to reopen the previously denied claim of service 
connection for a psychiatric disorder, to include PTSD and 
depression, is denied.  

New and material evidence having not been received, the 
application to reopen the previously denied claim of service 
connection for malaria is denied.  


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that had been 
found insufficient in the previous denial.  

Although the July 2007 VCAA letter associated with the claims 
folder advised the Veteran what evidence is necessary to 
substantiate his underlying service connection claims for 
restless leg syndrome, severe cold in feet, chills, and night 
sweats, and discussed new and material evidence, that letter did 
not appropriately discuss the basis for the denial in the prior 
decision.  The letter stated that the claims were denied because 
"there was no record of an inservice [incurrence] or aggravation 
of this condition."  While this statement partially describes 
the bases for the previous denial, the August 2005 rating 
decision also discussed the fact that there was no medical 
diagnosis of the claimed restless leg syndrome, severe cold in 
feet, chills, and night sweats.  The July 2007 letter does not 
specifically advise the Veteran of these facts, which are 
essential to his understanding of the applicable legal standard 
and the evidence necessary to reopen his claims.  Thus, the Board 
finds that the July 2007 letter does not comply with the Kent 
decision concerning the applications to reopen the previously 
denied claims of service connection for restless leg syndrome, 
severe cold in feet, chills, and night sweats.  As such, 
corrective notice must be provided to the Veteran.

During his November 2010 hearing, the Veteran testified that he 
was seen by his treating physician, Dr. Lane, in 1948, for 
restless leg syndrome and hypertension, just after his discharge 
from active service.  Because VA is on notice that there are 
additional records that may be applicable to the Veteran's claim 
and because these records may be of use in deciding the claim, 
these records are relevant and reasonable efforts should be made 
to obtain them.  38 C.F.R. § 3.159(c).

The Veteran's spouse also indicated that he has recently been 
treated at a medical facility in Loveland, Colorado, for restless 
leg syndrome and/or neurological deficits in his lower 
extremities.  (Although the witness identified it as a VA 
facility, VA's website does not show that there is a VA medical 
center or outpatient clinic in Loveland.)  Upon remand, the 
Veteran should be asked to identify the name of the facility in 
Loveland, Colorado, at which he was treated, and every effort 
should be made to obtain his treatment records.  Id.  

The Veteran has current diagnoses of peripheral vascular disease 
and lower left extremity claudication, and he has testified as to 
a continuity of symptomatology since service.  However, he has 
not been afforded a VA examination to determine the nature and 
etiology of his disorder.  Thus, there is insufficient competent 
medical evidence for VA to make a decision on his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA 
neurological examination should be scheduled to determine the 
nature and etiology of his peripheral vascular disease and 
claudication of the lower extremities.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

1.  Issue a VCAA notice letter for the 
matters of whether new and material 
evidence has been received to reopen claims 
of entitlement to service connection for 
restless leg syndrome, severe cold feet, 
extreme chills, and night sweats in 
accordance with 38 U.S.C.A.  
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R.  
§ 3.159 (2010), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

This notice letter must apprise the Veteran 
of what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for these 4 claims that were found 
insufficient in the previous final denial 
on the merits in August 2005.

The notice letter must also apprise the 
Veteran of what the evidence must show to 
support a claim for service connection and 
the division of responsibility between him 
and VA in obtaining the evidence.  The 
letter should also include an explanation 
as to the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court in 
Dingess/Hartman.

2.  Contact the Veteran and ask him to 
identify the name of the facility in 
Loveland, Colorado, where he was treated 
for restless leg syndrome and/or 
neurological deficits in his lower 
extremities, and request that he provide 
authorization to obtain his treatment 
records.  After such authorization has been 
obtained, contact the identified facility 
and request that all records of the 
Veteran's treatment be provided for 
inclusion with the claims folder.  

Ask the Veteran to provide the address and 
approximate dates of treatment, to include 
in 1948, for Dr. Lane (in Prague, 
Oklahoma).  After obtaining any necessary 
authorization from the Veteran, contact Dr. 
Lane and/or the individual or organization 
holding his records, and request that all 
records of the Veteran's treatment be 
provided for inclusion with the claims 
folder.  

If any records are unavailable, a negative 
response should be obtained and noted in 
the file via a memorandum and the Veteran 
should be so notified in accordance with 
38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA 
neurological examination to ascertain the 
etiology of any neurological deficit of the 
lower extremities.  The examiner should 
specify nerves affected and their degree of 
paralysis should be specified.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
prior to the examination.  The examination 
report should reflect that such a review 
occurred.  

For any neurological deficit 
exhibited/diagnosed, the examiner should 
provide an opinion as to whether it at 
least as likely as not (i.e., is there at 
least a 50 percent probability) was (i) 
proximately due to or  
(ii) aggravated by the Veteran's military 
service, to include as due to a possible 
exposure to radiation while serving in 
Japan in 1946.  

A detailed rationale must be provided for 
any opinion offered.  If the examiner is 
unable to provide a requested opinion, a 
supporting rationale must be given 
concerning why the opinion cannot be 
provided.

4.  After the above has been completed, 
readjudicate the issues on appeal, 
considering all evidence, to include that 
added to the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case and then 
be given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112.  



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


